Title: From John Adams to Jedidiah Morse, 22 December 1815
From: Adams, John
To: Morse, Jedidiah



Dear Sir
Quincy Decr. 22. 1815 Feast of the Pilgrims.

You are examining me upon Interrogatories. I must tell you the Truth and nothing but the Truth. But to tell you the whole Truth is impossible. It would require more Volumes than I can calculate. I am as in capable of composing or Writing them as I am of commanding the Sun to Stand Still. I can only note a few broken Hints.
In 1765 the Colonies were more unanimous than they ever have been Since, either as Coloies or States. No Party was formed against their Country. The few who voted against the General Sentiment were but an handfull. The Resistance in America was So universal and So determined, that Great Britain with all her omnipotence, dared not attempt to enforce her Pretensions. She retreated, and resorted to an insidious Policy. She was by too long practice and habit too perfect a Mistress of the Maxim, “In bello Stratagemata Sunt licita,” to forget it, upon this critical Emergency. She Saw, She felt that She could do nothing without her Chatham. He was called in to command the forlorn hope and at the Same time to invent the “Ruse de Guerre.” Ducente Chatham, The Stamp Act was repealed and the Statute passed that “Parliament was Sovereign over the Colonies in all Cases whatsoever” Such was the great Chatham, a great national Minister, because he always flattered and gratified the National Passion for War, Victory and Conquest: but he was not a wise Minister. He was not an Elizabeth’s Minister. He was not a Cecil.
He died a Martyr to his Idol. He fell in the House of Lords with the Sovereignty of Parliament in his Mouth. Who or which was the most extravagant, Great Britain in openly and avowedly asserting the Souvereignty of the Seas? Napoleon without asserting, yet attempting to Exercise, to the Souvereignty of Europe of by Land? Or Chatham, perishing with the Sovereignty of Parliament over the whole Globe? For if Parliament had any Sovereigny beyond the Realm, they had it wherever they could carry their Arms and Conquests in Europe, Asia, Africa, and America. A more universal Empire than Napoleon Louis 14, Henry 4, or Charlemagne ever usurped or assumed.
When the immortal Chatham had established in the Laws of Kingdom and in the Minds of his People, for they were his in a Stricter Sense than they were those of George the third; his fundamental Principle that Parliament was Souvereign, supream, unlimited and uncontroulable over the Colonies in all parts of the World: the Ministry had recourse to Address, Intrigue, Artifice and Stratagem. Hopes and Fears, Promises and Threatenings, Avarice and Ambition were excited, Promotion Advancement Honour Glory, Wealth and Power were promised: Disgrace, Ruin Poverty Contempt Torture and death were threatened. And this pious moral system was pursued, with steady and invariable Perseverance for ten years, i.e. from 1765 to 1775. And What was their Success? Blot it out my Tears! But the recording Angel has noted it, and my Lamentations would be vain. In the Course of these ten years, They formed and organised and drilled and disciplined a Party in favour of Great Britain, and they Seduced and deluded, nearly one Third of the People of the Colonies.
If you can Spare the time and take the pains, to enquire, you may find a Catalogue in New Hampshire, Rhode Island, Connecticutt, New York, New Jersey, Pensilvania, Delaware, Maryland, Virginia, North Carolina South Carolina and Georgia, of names, among whom were many Men of the first Rank, Station Property, Education, Influence, and Power, who in 1765 had been real or pretended Americans, converted during this Period to real Britons.
Let me confine myself to Massachusetts, and here to a few only of Individuals. In 1764 and 1765 Harrison Gray Esqr Treasurer of the Province and Member of his Majesty’s Counsell, and Colonel Brattle of Cambridge also a Member of his Majesty’s Council and Colonel of a Regiment of Militia were both as open and decided Americans as James Otis. In 1766 Dr Mayhew who had been an oracle to the Treasurer died and left him without a Mentor. Had Mayhew lived it is believd that Gray would never have been a Refugee. But the Seducers prevailed, though he had connected his Blood with an Otis by marrying his beautiful Daughter to a Brother of the Great Patriot James Otis Junior.
Brattle, who was a Divine, a Lawyer and a Physician, and however Superficial in each Character, had acquired great popularity by his Zeal, and I must Say by his indiscreet and indecorous Ostentation of it, against the Measures of the British Government. The two Subtle Spirits Hutchinson and Sewall Saw his Character, as well as Trowbridge who had been his rival at the Barr for many years. Sewall was the chosen Spirit, to convert Brattle. Sewall became, all at once, intimate with Brattle. Brattle was Soon converted and Soon announced a Brigadier General in the Militia. From this moment the Tories pronounced Brattle a Convert, and the Whigs an Apostate. This Rank in the Militia, in time of Peace was an Innovation, and it was instantly perceived to have been invented to take in, the Gudgeon.
Jonathan Sewell, Daniel Leonard and Samuel Quincy were my Brother Barristers at the Barr, and my cordial confidential and bosom Friends. I never, in the whole Course of my life, lived in with any Men in more perfect Intimacy. They had all been Patriots as decided, as I believed, as I was. I have already hinted at the manner and means of Sewalls Conversion.
Daniel Leonard was the only Child of Colonel Ephraim Leonard of Norton. He was a Schollar a Lawyer and an Orator, according to the Standard of those days. As a Member of the House of Representatives, even down to the year 1770 he made the most ardent Speeches which were delivered in that House against Great Britain and in favour of the Colonies. His Popularity became allarming. The two Sagacious Spirits Hutchinson and Sewall Soon penetrated his Character of which indeed he had exhibited very visible proofs. He had married a daughter of Mr Hammock, who had left her a Portion, as it was thought in that day. He wore a broad Gold Lace round the rim of his Hatt;. He had made his Cloak glitter with laces Still broader. He had sett up his Charriot and Pair and constantly travelled in it from Taunton to Boston. This made the World Stare. It was a Novelty. Not another Lawyer in the Province, Attorney or Barrister, of whatever Age Reputation Rank or Station presumed to ride in a Coach or a Charriot. The discerning ones Soon perceived that Wealth and Power must have charms to a heart that delighted in So much finery and indulged in such unusual Expence. Such Marks could not escape the vigilant Eyes of the two Arch Tempters Hutchinson and Sewall, who had more Art, Insinuation and Adress than all the rest of their Party. Poor Daniel was beset, with great Zeal for his Conversion. Hutchinson sent for him, courted him with the Ardor of a Lover, reasoned with him flattered him, overawed him frightened him, invited him to come frequently to his House. As I was Intimate with Mr Leonard during the whole of this process I had the Substance of this Information from his own Mouth, was a Witness to the progress of the Impression made upon him, and to many of the Labours and Struggles of his Mind between his Interest or his Vanity and his Duty.
Samuel Quincy was born in the same Town and Parish with me. I was three years at Colledge with him and as intimate with him as with any one there. We were Sworn at the Bar in October 1758 together on the Same day. He was upright at first in his Views though he meddled not much in Politicks: but he belonged to a Clubb who affected to be thought neutral, though their real propensities were all on one Side. This Gentleman could not escape the Notice of Hutchinson and Sewall who had married his Cousin. History, must Search the human heart. Josiah Quincy Junior, was by many years younger than Samuel his Brother; many years after him at Colledge and at the Barr; Possessing more Energy of Character, more ardour of Spirit, more obstinate and patient and persevering Application to Study and to Business and an Eloquence more popular and imposing than all his other qualities and openly espousing the cause of his Country: Soon eclipsed his Brother attracted and commanded much more Buisness and much more important and lucrative Business in his Profession, than his Elder Brother. Such a Rivalry and Such a Jealousy was more than human Nature could bear; at least in this instance. Hutchinson and Sewal perceived it. They accordingly applied their Magic Arts to him. He was made Solicitor General as Successor to Sewall; and became henceforward a Tory and a Refugee.
My Classmate Brown, a solid judicious Character, was once a Disciple of James Otis and a cordial Supporter of him and his Cause in the House of Representatives. This I know from his own Lips as well as from his recorded Votes. Butt, they made him a Judge of the Superiour Court, and that Society made him a Refugee. A Tory, I verily believe, he never was.
I know, the Grief, the resentment and the Rage, that this Narration will excite in many Families. But I owe nothing to them, and every thing to Truth. I could descend to minuter details and to many inferiour Examples, in Boston and Massachusetts, but these may Suffice, for the present, as Specimens or Exemplifications of the Arts that were employed in all the Colonies for ten years, i.e from 1765 to 1775 to divide the People and form a Party in favour of Great Britain. Where is the Historian, who can and will travel through the United States and investigate all the Similar Intrigues in each of them for the Same purpose? Yet, without this, the real History of the United States and especially of their Revolution, never can be written. I could crowd Sheets of Paper with Anecdotes and Names which would Surprise you of Conversions in the other States. If you insist upon it, I may hereafter give you a few of the most conspicuous Names and Characters: But I give you Notice, that not one of your Friends the Federalists, through the Continent will thank you, for your Curiosity.
There is another very remarkable Source of historical Information, now totally forgotten. So unanimous were the Sentiments and So universal the congenial Feelings of the People of Massachusetts in 1764 and 1765, that almost if not quite every Town in the Province was arroused to instruct their Representatives in the General Court; all breathing the Same Spirit, all decided against Submission. These Instructions were read in the House and it was proposed and expected that they Should be published in Volumes. But the Expence and especially the Repeal of the Stamp Act prevented it. I know not how well or how ill the Records and Files of our Legislature have been preserved; but these Documents ought now to be found Somewhere. Still less do I know now the Records of Towns have been kept or preserved. But these Instructions ought to be in the hands of the Town Clerks.
There is another large Tract of Inquiry to be travailed, in the Correspondence of the Comittees of the Town of Boston with the other Towns and States, commonly called The Committees of Correspondence. For Reasons too numerous to be stated at present I never belonged to any of these Committees and have never Seen one of their Letters Sent or received. None of them have ever been published, at least I have never Seen one. Nevertheless, I doubt not they exist. Where they are, I know not where they are and I never knew. Indeed I never enquired. But in my Opinion the History of the United States never can be written, till they are discovered. What an Engine? France imitated it, and produced a Revolution. England and Scotland was upon the Point of imitating it, in order to produce another Revolution and all Europe was inclined to imitate it for the Same Revolutionary Purposes.
The History of the World for the last thirty Years is a Sufficient Commentary upon it. That History ought to convince all Mankind that Committees of Secret Correspondence are dangerous Machines. That they are Causticks and Inscision Knives, to which Recourse Should never be had but in the last Extremities of Life; in the last question between Life and Death.
In this year 1765, The Congress met at New York. Their Proceedings must be Stated: but it must also be remembered, that a Part of that Body very important at that time was hostile to the Buisiness and their influence is visible in the Complexion of the Results. The Assembly Nevertheless was So prominent a Phenomonon as to draw the Attention of other Nations as well as this to the question concerning the Authority of Parliament, and raised the hopes of the People to a Union of the Colonies, to be accomplished And perfected by future more universal Congresses for their defence protection and Security.
I am, Sir as ever
John Adams